DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
Response to Amendment
	The amendment filed with the Request for Continued Examination (RCE) on 10/11/2021 has been entered. Applicant’s request for entry of the statement of substance (Applicant Arguments/Remarks, p. 3, ¶3) of the interview on 09/30/2021 has been considered, the statement of substance has been entered. Applicant’s amendments to the claims have overcome the 35 USC § 102(a)(1) rejections previously set forth in the Final Office Action mailed 07/21/2021.
Claims Status
	Claims 11 – 14 remain pending
	Claims 1 – 10 are cancelled 
	Claims 11 – 14 are new claims
In view of the amendment filed on 10/11/2021, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Fork et al (US PGPub. No. 2007/0108229 A1; Fork), in view of Batchelder (US Pat. No. 5,653,925).
Regarding claim 11. Fork discloses a method of fabricating an object (see Fork at [0006]), comprising: 
depositing a first material (e.g., 116) and a second material (e.g., 118) simultaneously (e.g., see [0027], “for concurrently applying two or more substantially similar and/or different materials,” see also Fork at [0039-42]),   such that the first material 116 forms a first layer segment between the second material 118 (e.g., see Fork’s FIG. 10, and [0041] “…surrounded by a sacrificial material that is in place only as long as it is needed to maintain the shape of the electrode on a solar cell substrate before or during any processing such as drying, curing, and/or sintering.”), which forms a pair of second layer segments  (see FIG. 10), and 
the second material 118 is at opposite sides of the first material to form a layer of the object (see Fork at [0027, 81-82] and FIG. 10), 
the first material forming a metal, ceramic, or metal-ceramic (Fork at [0027] discloses, “Suitable materials include, but are not limited to, silver, copper, aluminum, steel, plastic, ceramic, oil, etc., combinations thereof, and/or variations thereof, including combining the above with other substances to obtain a desired density, viscosity, texture, color, etc.”), 
wherein the first material and the second material is deposited in the form of a bead having a width (e.g., see Fork’s FIG. 10), and 
removing the second material from the first material to reveal sidewalls of the first material (e.g., see Fork at [0041]).

However, Fork is silent to specifics about the width of the bead forming the first material being equal to the width of the bead forming the second material.

Nonetheless, Fork recognizes that characteristics (e.g., stretched and/or compressed) of the dispensed material are directly affected by rate parameters such as, relative speed of motion between the applicator 12 and the substrate 14, the dispensing speed of the material (see Fork at [0035]). Furthermore, Fork discloses that these rates also determine a thickness and/or an average thickness of the extruded material; and discloses that these rates are set based at least in part on one or more of the application, the materials, and/or the substrate 14. Hence, recognizing such rate parameters as result-effective variables directly affecting the characteristics of the beads, such as their width. Fork discloses that an advantage is that these rates may be set to minimize separation between adjacent materials and/or deviations from desired dimensions. Fork at [0035].

In the same field of endeavor of methods and apparatus for three-dimensional objects, Batchelder discloses a method of producing a prototype model by deposition of an extruded bead of material, having a set non-zero porosity determined by the type of packing pattern used to build the part. (Batchelder at Col. 1, ll. 6-25).
Batchelder discloses that discrepancies in the width of the extruded bead, such as in the case wherein a part is built with the bead extrusion system with a bead cross sectional area size that is 20% smaller than nominal, creates an undesired situation where gaps between the beads are so great that nearest neighbor beads do not touch. Consequently, parts manufactured with said discrepancies in bead size will delaminate and functionally fail due to excessive porosity. (See Batchelder at Col. 4, ll. 46-52).

Therefore, both Fork and Batchelder recognizes said rate parameters as result-effective variables directly affecting the characteristics of the beads, determining a thickness and/or an average thickness of the extruded material such as their width.

It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Fork’s method of fabricating an object so that the width of the bead forming the first material is equal to the width of the bead forming the second material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
One would have been motivated to determine the optimum values for the width of Fork’s extruded beads for the purpose of e.g., avoiding manufacturing parts/objects with discrepancies in bead size, such as the case wherein the bead width is smaller than the target width, which will delaminate and functionally fail due to excessive porosity, as taught by Batchelder (Batchelder at Col. 4, ll. 46-52), .e.g., by validating the manufacturing process so that the tool head/nozzles extrude equal sized beads of support, as well as build material.

Regarding claim 12. Fork/Batchelder discloses the method of claim 11, wherein the first material is a slurry – Fork’s [0045] discloses, “Further, a wide array of materials ranging from paints, waxes, colloidal suspensions, pastes, resists, particle suspensions, gels, thixotropic materials, etc. [analogous to the claimed “slurry”], can be extruded through the applicator 12. The materials are not limited by the viscosity and/or by the need to form a vapor as with thermal inkjet, and more than one material can be dispensed simultaneously.”


Regarding claim 13. Fork/Batchelder discloses the method of claim 11, wherein the second material is a wax (see Fork at [0045], Batchelder at Col. 6, ll. 41-50).

Regarding claim 14. Fork/Batchelder discloses the method of claim 11, wherein the second material is a plastic (e.g., see Fork at [0027], Suitable materials include, but are not limited to, silver, copper, aluminum, steel, plastic, ceramic, oil, etc., combinations thereof, and/or variations thereof, including combining the above with other substances to obtain a desired density, viscosity, texture, color, etc.”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4 – 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masters (US Pat. No. 5,216,616); discloses methods and apparatus capable of simultaneous coextrusion of same/different materials, such as support material, e.g. see FIG. 2.
Maekawa et al. (US PGPub. 2004/0175451 A1); discloses methods and apparatus capable of simultaneous coextrusion of same/different materials, such as support material, e.g., see [0027].
Maekawa et al. (US PGPub. 2005/0052798 A1).
Fork et al. (US PGPub. 2010/0221375 A1).
Fork et al. (US PGPub. 2010/0252104 A1).
Fork et al. (US PGPub. 2008/0099953 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712